Citation Nr: 1613869	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-39 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1963 to March 1966, August 1968 to August 1971, and July 1986 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) evaluation from September 25, 2008.

In March 2014, the Board denied entitlement to a compensable rating for bilateral hearing loss.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court issued a memorandum decision, vacating the March 2014 Board decision and remanding the the matter for appropriate action.  In August 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) to ensure compliance with the Court's order, specifically to provide a supplemental medical opinion and, if necessary, another VA examination to address the impact of the Veteran's hearing loss on daily activities and to reconcile prior inconsistent opinions on the issue.  After completion of the requested actions, the AOJ issued a December 2015 supplemental statement of the case, continuing the previous denial of the matter.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level III in each ear.

2.  The Veteran does not have symptoms relating to hearing loss that are not contemplated by the rating criteria.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Referral for extraschedular consideration of the initial evaluation of bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Concerning the issue decided herein, VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Additionally, the Court has held that the statutory scheme contemplates that once a decision granting service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Here, the Veteran's claim of service connection for bilateral hearing loss was granted in July 2009, and he was assigned a disability rating and effective date in that decision.  As the issue currently before the Board stems from a disagreement with a "downstream" question, no additional notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled with respect to this claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(1)-(4).

All available evidence pertaining to the issue decided herein was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, VA treatment records, VA examination reports, and statements from the Veteran and his representative.  Moreover, the Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.

Further, the Veteran was afforded VA examinations in May 2009, December 2010, and November 2015 to, among other things, assess the severity of his hearing loss.  The examination reports contain sufficient evidence by which to evaluate the severity of the Veteran's hearing loss in the context of the rating criteria during the claim period.  The November 2015 VA examination report also addresses the effect of the Veteran's hearing loss on his functional abilities and provides clarification as to the prior inconsistent opinions on the issue, contained in the May 2009 and December 2010 examination reports, in compliance with the Board's August 2015 remand directives.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, since the last VA examination conducted in November 2015, the Veteran has neither alleged, nor presented evidence to suggest, that his hearing has worsened since that time.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, there is no indication that there is a need for additional examinations and/or medical opinions.  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

As mentioned earlier, the issue on appeal was previously before the Board in August 2015, when it was remanded for further development in compliance with the Court's March 2015 memorandum decision.  As demonstrated above, the Veteran was provided with an opinion and a VA examination in November 2015 to address the impact of the Veteran's hearing loss on his daily activities.  The Board, therefore, finds that the AOJ substantially complied with the Board's August 2015 remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

II.	Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The claimant's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.1.  Where, as in the instant case of the Veteran's hearing loss, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Here, the Veteran's bilateral hearing loss is evaluated as noncompensably disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2015).  The Veteran contends that his hearing disability is entitled to an initial disability rating in excess of the currently assigned evaluation.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).

The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  See 38 C.F.R. § 4.85, DC 6100.  The degrees of disability for hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See id.  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.  However, the Roman numeral designation for acuity level of an ear will be based only on puretone threshold average using Table IVa when an examiner certifies that use of the speech discrimination tests are not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

VA regulations further provide that in cases of exceptional hearing loss, the Roman numeral designation for acuity level may be based only on puretone threshold average, using Table VIa, or from Table VI, whichever results in the higher Roman numeral.  See 38 C.F.R. § 4.86.  In these cases, each ear will be evaluated separately.  Id.  Exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Id.  In the latter situation, the higher Roman numeral, determined from Table VI or VIa, will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

During the course of VA treatment, the Veteran was given a November 2008 audiological evaluation.  For disability rating purposes, VA requires that a Maryland CNC speech discrimination test be used, unless the examiner certifies that use of the speech discrimination test was not appropriate.  See 38 C.F.R. § 4.85 (a), (c).  However, the November 2008 test results did not indicate whether the Maryland CNC test was used.  Generally, when a VA examination report does not contain sufficient detail, it should be returned as inadequate for rating purposes.  See 38 C.F.R. § 4.2.  Here, however, the audiometric results of the examination were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
75
65
LEFT
20
40
70
65

Puretone averages were 50 decibels for the right ear and 48.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear. 

Application of the above audiometric results to Table VI or Table VIa would yield either a Level I or Level III hearing acuity in the right ear and either a Level II or Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Table VIa.  Those numerical designations, whether taken from Table VI or Table VIa, to Table VII both result in the assignment of a zero percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  As discussed below, these results are consistent with all of the other audiological tests during the appeal period.  Consequently, the evidence of record is sufficient to decide the claim and a remand for clarification would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991))

Results of audiometric testing conducted as part of a May 2009 VA examination report were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
70
60
LEFT
25
40
75
70

Puretone averages were 48.75 decibels for the right ear and 52.5 decibels for the left ear.  Speech audiometry determined speech recognition ability to be 92 percent in the right ear and 90 percent in the left ear, using Maryland CNC testing.

Utilization of the above audiometric results to Tables VI reveals Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Use of those numerical designations to Table VII results in the assignment of a zero percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  Hence, the May 2009 VA examination also does not support the assignment of a compensable rating.  See id.

Results of audiometric testing conducted as part of a December 2010 VA examination report were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
80
75
LEFT
25
45
75
70

Puretone averages were 57.5 decibels for the right ear and 53.75 decibels for the left ear.  Speech audiometry determined speech recognition ability to be 92 percent in the right ear and 96 percent in the left ear, using Maryland CNC testing.

Application of the above audiometric results to Tables VI reveals Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of those numerical designations to Table VII results in the assignment of a zero percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  Therefore, the December 2010 VA examination also does not support the assignment of a compensable rating.  See id.

Results of a VA audiological evaluation in March 2015 were, in relevant part, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
55
80
75
LEFT
35
55
75
65

Puretone averages were 62.5 decibels for the right ear and 57.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in each ear, using Maryland CNC testing.

Use of the above audiometric results to Tables VI yields Level III hearing acuity in each ear.  See 38 C.F.R. § 4.85, Table VI.  According to Table VII, Level III hearing acuity in each ear results in a zero percent disability evaluation.  See 38 C.F.R. § 4.85, Table VII.  Thus, the March 2015 evaluation also does not support the assignment of a compensable rating.  See id.

Finally, results of audiometric testing conducted as part of a November 2015 VA examination report were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
80
75
LEFT
35
55
75
65

Puretone averages were 62.5 decibels for the right ear and 57.5 decibels for the left ear.  Speech audiometry determined speech recognition ability to be 84 percent in each ear, using Maryland CNC testing.

Application of the above audiometric results to Tables VI also yields Level III hearing acuity in each ear.  See 38 C.F.R. § 4.85, Table VI.  Utilizing Table VII, Level III hearing acuity in each ear results in a zero percent disability evaluation.  See 38 C.F.R. § 4.85, Table VII.  Hence, the November 2015 examination also does not support the assignment of a compensable rating.  See id.

Based on the foregoing, the Board finds that, for the entirety of the claim period, audiological testing reflect that the Veteran's hearing loss has been manifested by no worse than Level III hearing impairment in each ear, which results in a noncompensable disability rating under 38 C.F.R. § 4.85, DC 6100.  Notably, the audiometric findings do not meet the criteria for an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  In addition, there is no other audiometric data dated during the relevant time period.  Consequently, the Board concludes that the criteria for a compensable rating have not been met at any point during the relevant time period.  See 38 C.F.R. § 4.85, DC 6100.  Therefore, the claim for an initial compensable rating for service-connected bilateral hearing loss must be denied on a scheduler basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.	Additional Considerations

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See id.  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  Id. at 115-116.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

Here, concerning the functional effects of the Veteran's hearing loss on his daily life, he asserts that his hearing loss makes it difficult to understand speech.  He has previously reported difficulty understanding speech in "areas of noise or at a greater than normal conversational distance."  He has also previously reported difficulty with clearly understanding voices, the television, the telephone, and group conversations.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  See Martinak, 21 Vet. App. at 455.  In this regard, the May 2009 and November 2015 VA examination reports addressed the functional effects caused by the Veteran's hearing loss, noting general complaints of progressively decreased hearing and difficulty understanding conversations.  More specifically, the May 2009 examiner noted the Veteran's reports of difficulty hearing in the presence of background noise and problems hearing the telephone and television.  The November 2015 examiner noted that the Veteran reported difficulty clearly understanding speech in groups of people, and that he struggles to hear his wife or the telephone without his hearing aids.

In addition, the November 2015 examiner commented that it would be expected that the Veteran's hearing loss would result in some difficulty understanding speech in difficult listening situations, like in the presence of background noise, in groups, at a distance, when he cannot see speakers' faces, or over the phone.  The examiner observed that the Veteran was able to hear fairly well in a controlled quiet environment, such as the sound booth, with headphones or speaking directly to him.  He also noted that the Veteran was recently issued binaural hearing aids with Bluetooth capabilities connecting directly to his mobile phone and television, improving his ability to communicate.  Ultimately, the examiner concluded that "[w]ithout amplification, the veteran's usual daily activities would have been affected selectively, such as being unable to clearly understand when someone speaks from another room, or with background noise such as water running or television."

In this case, the schedular criteria are adequate to rate the Veteran's hearing loss.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores, therefore, represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from his hearing loss that are unusual or are different from those contemplated by the schedular rating criteria.

In fact, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by claimants with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a claimant's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these claimants experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of claimants with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of claimants as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  Consequently, the Board concludes that no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  The Board has not relied on the December 2010 VA examination report, in which the VA examiner found "no significant effects" on the Veteran's occupation and usual daily activities, in reaching the above conclusion.  As the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss on an extraschedular basis, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 29, 2000.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a claimant's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  See id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a claimant's overall disability picture establishes something less than total unemployability, but where the collective impact of a claimant's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU from June 29, 2000, he is deemed to have total unemployability and there is no "gap" to fill by section 3.321(b).  Therefore, the further discussion of an extraschedular rating for hearing loss based on the collective impact of multiple disabilities is not warranted in this case.  Moreover, as the Veteran is in receipt of a TDIU prior to the effective date of the grant of service connection for bilateral hearing loss, the Board need not consider whether the issue of entitlement to a TDIU has been raised.
ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss, to include on an extraschedular basis, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


